                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                5:18-cv-00186-FDW

MICHAEL ODELL FAIR,                       )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
ALLEN HOUSER, et al.,                     )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on its own motion on Plaintiff’s filing of “Notice of

Motion of Plaintiff’s First Set of Admissions to Defendant.” [Doc. 28].

       The Plaintiff has filed with the Court discovery directed to Defendant Allen Houser. [Docs.

28].

       As stated in the Pretrial Order and Case Management Plan entered in this case on May 31,

2019, the Plaintiff is advised that discovery requests should not be filed with the Court. [Doc. 24

at 2]. This, and all future discovery requests, must be served on the opposing party. [See id.].

       IT IS, THEREFORE, ORDERED that:

       Plaintiff’s Notice of Motion of Plaintiff’s First Set of Admissions to Defendant [Doc. 28]

       be stricken from the record in this matter.

                                           Signed: August 27, 2019
